Exhibit 5.1 STRADLING YOCCA CARLSON & RAUTH, P.C. 4, SUITE 1500 SAN DIEGO, CA 92121 SYCR.COM NEWPORT BEACH SACRAMENTO SAN DIEGO SAN FRANCISCO SANTA BARBARA SANTA MONICA February 5, 2013 Single Touch Systems Inc. 100 Town Square Place, Suite 204 Jersey City, NJ 07310 Re: Single Touch Systems Inc. Registration Statement on Form S-1 Ladies and Gentlemen: At your request, we have examined the Registration Statement on Form S-1 being filed by Single Touch Systems Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission, on the date hereof (and as may be amended or supplemented, the “Registration Statement”) in connection with the offering from time to time by Peltz Capital Management, LLC of 5,750,000 shares of the Company’s Common Stock (the “Selling Stockholder Shares”). We have examined the proceedings taken and are familiar with the proceedings proposed to be taken by you in connection with the authorization and initial issuance of the Selling Stockholder Shares. Based on the foregoing, it is our opinion that the Selling Stockholder Shares have been duly authorized by all necessary corporate action of the Company, and (a) to the extent such Selling Stockholder Shares have already been issued and are currently held by Anthony Macaluso, are outstanding shares, validly issued, fully paid and nonassessable, and (b) to the extent such Selling Stockholder Shares have not already been issued but are underlying currently-outstanding stock options or warrants granted by the Company and currently held by Anthony Macaluso will be (subject to issuance to Anthony Macaluso upon exercise by Anthony Macaluso of the applicable stock option or warrant in accordance with its terms, including if applicable the payment of the indicated exercise price) outstanding shares, validly issued, fully paid and nonassessable. The foregoing opinion is expressly subject to the assumption that the Company will not, notwithstanding its current reservation of the shares of Common Stock underlying currently-outstanding stock options and warrants granted by the Company and currently held by Anthony Macaluso, issue to any person so many shares of Common Stock before Anthony Macaluso’s exercise of such stock options and/or warrants that there are not enough remaining authorized but unissued shares of Common Stock for the issuance of Selling Stockholder Shares upon such exercise. We consent to the use of this opinion as an exhibit to the Registration Statement and to the use of our name under the caption “Legal Matters” in the prospectus which is a part of the Registration Statement. In giving such consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission promulgated thereunder, or Item 509 of Regulation S-K. Single Touch Systems Inc. February 5, 2013 Page Two This opinion letter is rendered as of the date first written above and we disclaim any obligation to advise you of facts, circumstances, events or developments which hereafter may be brought to our attention and which may alter, affect or modify the opinion expressed herein. Our opinion is expressly limited to the matters set forth above and we render no opinion, whether by implication or otherwise, as to any other matters relating to the Company, Peltz Capital Management, LLC, the Selling Stockholder Shares, the arrangements between Peltz Capital Management, LLC and Anthony Macaluso, or the Registration Statement. This opinion letter is based on the customary practice of lawyers who regularly give, and lawyers who regularly advise opinion recipients regarding, opinions of the kind involved, including customary practice as described in bar association reports. Very truly yours, /s/ Stradling Yocca Carlson & Rauth STRADLING YOCCA CARLSON & RAUTH, P.C.
